Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161836                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PENNIE MARIE DAVIS,                                                                                   Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 161836
                                                                    COA: 344203
                                                                    Jackson CC: 16-000344-CZ
  JACKSON PUBLIC SCHOOLS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 2, 2020 judgment
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief addressing whether causation, in cases
  brought under Section 2 of the Whistleblowers’ Protection Act, MCL 15.362, is determined
  using a motivating-factor standard or instead a but-for standard. The appellant’s brief shall
  be filed by August 30, 2021, with no extensions except upon a showing of good cause. In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. A reply, if any, must be filed by the appellant within 14
  days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.

       Persons or groups interested in the determination of the issues presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2021
           a0324
                                                                               Clerk